Citation Nr: 0122461	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  96-06 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disorder.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel





INTRODUCTION

The veteran had active service from December 1966 to October 
1970.

In September 1971, the veteran claimed service connection for 
a back disorder and the claim was denied in November.  In 
July 1992, he sought to reopen the claim.  This case came to 
the Board of Veterans' Appeals (Board) from a July 1993 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, that determined that new 
and material evidence had not been received to reopen the 
claim.  In a March 1998 decision, the Board remanded the case 
for further development of the evidence.



FINDINGS OF FACT

1.  A November 1971 RO decision denied service connection for 
a back disorder.  The veteran was notified of the decision 
and advised of his right to appeal.  He did not do so, and 
the decision became final.

2.  In July 1992, the veteran sought to reopen the claim of 
service connection for a back disorder.  Medical evidence 
received since the November 1971 RO decision shows that the 
veteran currently has a herniated disc at L5-S1.

3.  Evidence received since the November 1971 RO decision is 
neither duplicative nor cumulative of evidence of record, it 
bears directly and substantially upon the specific matter 
under consideration, and it is sufficiently significant to 
warrant consideration in order to fairly decide the merits of 
the claim.






CONCLUSION OF LAW

Evidence received since a November 1971 RO decision is new 
and material, the application to reopen a claim for service 
connection for a back disorder is granted, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.104(a), 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records include one dated in 
October 1968 wherein he complained of pain in the right 
posterior shoulder.  On a December 1968 record, he complained 
of back pain.  The examiner noted that the veteran was 
"looking for a duty excuse," but none was given as his back 
was normal by examination.  On a January 7, 1969, record, the 
veteran complained of pain in the back and right knee.  
Examination revealed a bruised right knee and tendinitis in 
the right shoulder, and the shoulder was injected.  The next 
entry, also dated January 7, noted that the veteran wanted a 
duty excuse for the shoulder complaint and was given one for 
light duty.

On March 29, 1969, the veteran reported that he pulled the 
right rhomboid muscle and had pain in that area.  He 
complained of back pain on March 31, and the examiner noted 
that he had seen the veteran "on several previous occasions 
for assorted muscular complaints" and that, "in each case, 
the physical findings were inconsistent with the degree of 
[symptoms]."  The impression was malingering and a diagnosis 
was not made.  Nevertheless, the veteran was admitted and an 
April 4 discharge record noted that the veteran strained the 
muscles of his right shoulder while doing a "handstand."  
At an October 1970 separation examination, the veteran 
reported that he had strained his back in 1969 but that there 
were no complaints and no sequelae.  His spine was normal by 
clinical evaluation.

In September 1971, the veteran claimed service connection for 
a back disorder.

At an October 1971 VA examination, the veteran reported that 
he injured his back in 1969 and currently had a "lump" in 
the low back.  On examination, no "lump" was found, and 
there was neither spasm nor tenderness of the paravertebral 
muscles.  Testing range of motion showed forward flexion to 
120 degrees, extension to 40 degrees, and lateral flexion to 
50 degrees on the left and to 60 on the right.  His gait was 
normal, he dressed and undressed normally, and he could stand 
on his toes and heels.  X-ray studies were normal.  The 
impression was that there was no orthopedic disorder of the 
lumbosacral spine.

A November 1971 RO decision noted back complaints in service 
but denied service connection for a back disorder for lack of 
a current disability.  The veteran was notified of the 
decision by a letter dated that same month, and he did not 
appeal.

In a July 1992 informal claim, followed in September by a 
formal one, the veteran contended that he had had back pain 
for many years but did not seek treatment for fear that doing 
so would adversely affect his employment.

An August 1992 RO letter reminded him that the same claim had 
been denied in 1971, that the decision that did so was final, 
and that the claim could only be opened upon receipt of new 
and material evidence.

VA outpatient treatment records were obtained, and one dated 
in June 1992 noted that the veteran injured his back in 
August 1991 and had a herniated disc at L5-S1.

In October 1992, the RO asked the veteran for names and 
addresses of private physicians he had seen.

An August 1991 record from University Hospital noted 
complaints of back pain and numbness of the hands.  The 
diagnosis was median/ulnar nerve compression syndrome, but a 
back disorder was not diagnosed.

In a December 1991 letter to the State Insurance Fund, David 
Koretz, M.D., noted that the veteran had given a medical 
history of a back injury in service from which he had fully 
recovered.  He stated, however, that on August 1, 1991, while 
lifting a heavy object at work, the veteran had neck pain 
that radiated to his hands and low back.  On examination, 
gait was normal, and there was no sciatic tilt.  The veteran 
complained of midline tenderness of the lumbar spine, but 
there was no muscle spasm.  Range of motion of the lumbar 
spine was one-third normal.  He could walk on his heels and 
could only walk on his toes with difficulty.  He could get on 
and off the examining table with no problem and squat without 
pain; straight leg raising was negative.  An August 1991 
report noted that nerve conduction studies of the lower 
extremities were normal.  Diagnoses included lumbosacral 
strain.  The examiner specifically noted that, "[b]ased on 
the claimant's history, with no prior problems to any of the 
aforementioned areas, mainly neck, back, and hands, I feel 
that the causal relationship to the accident of 8/2/91 does 
exist."

In a February 1992 letter to the Department of Social 
Services, M. Amini, M.D., North Broadway Medical Associates, 
reported that examination of the veteran showed straight leg 
raising positive at 50 degrees but that he could stand and 
walk on his toes and heels.  Deep tendon reflexes were 3+, 
and sensation was not diminished in the lower extremities.  
There was no tenderness and no spasm of the lumbar spine, 
and, on testing range of motion, forward flexion was to 90 
degrees, extension was to 30, and lateral flexion was to 17 
degrees with slight discomfort.  Diagnoses included chronic 
lumbosacral strain and rule out herniated disc.

An April 1992 letter to Doctor Patrick Poole from Neil Kurtz, 
M.D., Sports Medicine Resource, noted the veteran's August 
1991 work-related back injury.  After an examination, and a 
review of diagnostic testing that had been conducted, 
diagnoses included "[l]umbosacral strain with HNP L5-S1 
causally related to accident sustained at work on August 1, 
1991."

In an October 1992 letter to a law firm, Patrick Poole, M.D., 
reported that he first saw the veteran in September 1991 at 
which time the veteran reported injury, with resulting low 
back pain, sustained in an August 1991 work-related accident.  
Straight leg raising was positive at 45 degrees bilaterally, 
but there was no sensory deficit.  Reflexes were 
physiological, and muscle strength, tone and coordination in 
the lower extremities were good.  Nerve conduction studies in 
the lower extremities were normal.  April 1992 magnetic 
resonance imaging showed a herniated disc at L5-S1.  The 
veteran was last seen in September 1992, and diagnoses 
included herniated lumbar disc.  The doctor noted, in a 
paragraph headed "Causality," that there was "every 
reasonable medical certainty that [the veteran's] spectrum of 
complaints are related to his occupation."

At a November 1992 VA examination, there was tenderness of 
the paraspinal muscles bilaterally.  Forward flexion was to 
85 degrees; extension was to 30; lateral flexion was to 30 
degrees, bilaterally; and rotation was to 40 degrees, 
bilaterally.  Deep tendon reflexes were 3+ at the knees and 
2+ at the ankles.  Sensation was intact and equal, and 
strength was 5/5 bilaterally.  X-ray studies of the 
lumbosacral spine were reported as normal, but the examiner 
reviewed the magnetic resonance imaging that the veteran 
brought and noted the herniated disc at L5-S1.  Diagnoses 
were low back pain and herniated disc at L5-S1.

A February 1993 decision by the Social Security 
Administration found the veteran disabled as a result of an 
August 1991 work-related injury and awarded him disability 
benefits.

An April 1994 VA outpatient treatment record noted that the 
veteran was receiving Social Security disability and worker's 
compensation and that he wanted a letter from the examiner 
attributing a back disorder to his military service.

In March 1996, the RO obtained a one-page record that showed 
that, on March 5, 1969, the veteran was convicted of failing 
to go to his place of duty on January 15, 19 and 20, 1969.

In a January 1998 statement, his representative contended 
that the record of the veteran's court-martial conviction 
supported his contention regarding back pain in service.

The veteran had a summary court martial and the records 
thereof, obtained by the RO, are summary as well.  They show 
only the charge and the specifications, do not reflect a 
defense to the charge based on back pain, and do not include 
a transcript of testimony.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Establishing service connection requires evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred there.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), citing 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, a November 1971 RO decision denied service 
connection for a back disorder.  In a letter later that 
month, the veteran was notified of that decision and advised 
of his right to appeal.  38 U.S.C.A. § 5104; 38 C.F.R. 
§ 3.103(f).  He did not appeal the decision within one year 
of notification thereof, and it became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.302, 20.1103.  

Final VA decisions are not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  
In order to reopen the claim, the veteran must present new 
and material evidence with respect thereto.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  "New and material evidence" 
is evidence not previously reviewed by VA adjudicators, that 
is neither cumulative nor redundant, that bears directly and 
substantially upon the specific matter under consideration, 
and that, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a).

The evidence received since November 1971 includes VA 
examination reports and outpatient treatment records, 
examination and consultation reports from private physicians, 
and records of the veteran's court martial.  None of this 
evidence had been previously considered, and none of it is 
duplicative or cumulative of evidence of record in 1971.  
More importantly, as the claim was denied in 1971 because the 
evidence then failed to show a back disorder, and the 
evidence received since 1971 does show a back disorder, the 
new evidence bears directly and substantially upon the 
specific matter under consideration, and evidence of a 
current disability is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Thus, the Board concludes that the 
evidence is new and material, and the claim is reopened..

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

As the Board has found that new and material evidence has 
been submitted, the veteran is not prejudiced by the Board's 
decision to decide the issue without remanding to the RO.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a back disorder, the appeal 
to this extent is allowed, subject to further action as 
discussed hereinbelow.



REMAND

Until recently, where the Board determined that the claimant 
had submitted new and material evidence, the claim was 
reopened and a determination was to be made as to whether, 
based upon all of the evidence of record in support of the 
claim, the claim as reopened was well grounded pursuant to 
38 U.S.C.A. § 5107(a).  See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).  

As noted hereinabove, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision on the merits at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992).  

Although the veteran was provided a VA examination in 
November 1992, he has not been provided a VA examination for 
the purpose of determining whether he has current disability 
due to injury that was incurred in service.  Thus, in order 
to fulfill VA's duty to assist, the veteran should be 
afforded a VA examination.  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
the claimed low back disorder since 
service.  After obtaining any necessary 
authorization from the veteran, the ROIC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO then should schedule the 
veteran for a comprehensive medical 
examination to determine the nature and 
extent of his claimed low back disorder.  
All efforts made toward conducting the 
examination should be documented in the 
claims folder.  All indicated tests must 
be conducted.  The claims folder and a 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran has current disability 
manifested by a low back disorder due to 
disease or injury that was incurred in 
service.  A complete rationale for any 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, then the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

